Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 3, 2020

                                       No. 04-20-00043-CV

                                         Krystal LOPEZ,
                                            Appellant

                                                 v.

                                         Randall P. KIRK,
                                             Appellee

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-04061
                         Honorable David A. Canales, Judge Presiding


                                          ORDER
        On March 2, 2020, this court notified the court reporter that the reporter’s record was
late. The court reporter responded to our notice by stating that the reporter’s record has not been
filed because appellant has failed to pay or make arrangements to pay the reporter’s fee for
preparing the record and appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. If appellant fails to respond within the time provided, appellant’s brief will be due
within thirty (30) days from the date of the clerk’s record is filed, and the court will consider
only those issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2020.

                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court